Exhibit 10.8

Carroll Bancorp, Inc. 2011 Stock Option Plan

Incentive Stock Option Grant Agreement

This Incentive Stock Option Grant Agreement (the “Agreement”) is entered into on
[INSERT DATE], by and between Carroll Bancorp, Inc., a Maryland corporation (the
“Corporation”), and [INSERT OPTIONEE NAME] (the “Optionee”), effective as of
[INSERT GRANT DATE] (the “Grant Date”).

In consideration of the premises, mutual covenants and agreements herein, the
Corporation and the Optionee agree as follows:

1. Grant of Options. The Corporation hereby grants to the Optionee, pursuant to
the Carroll Bancorp, Inc. 2011 Stock Option Plan (the “Plan”), a stock option to
purchase from the Corporation, at a price of $[INSERT PRICE] per share (the
“Exercise Price”), up to [INSERT GRANT AMOUNT] shares of Common Stock of the
Corporation, $0.01 par value, subject to the provisions of this Agreement and
the Plan (the “Options”). The Options shall expire at 5:00 p.m. Eastern Time on
the last business day preceding the tenth anniversary of the Grant Date or, if
the Optionee is a Ten-Percent Stockholder, as defined below, the fifth
anniversary of the Grant Date (in either case, the “Expiration Date”), unless
fully exercised or terminated earlier.

A “Ten-Percent Stockholder” means in individual who, at the time an Option is
granted, owns, directly or indirectly, more than ten percent (10%) of the total
combined voting power of all classes of stock issued to stockholders of the
Corporation or any Subsidiary Company.

2. Terminology. Unless stated otherwise in this Agreement, capitalized terms in
this Agreement shall have the meaning set forth in the Plan.

3. Exercise of Options.

(a) Vesting. Subject to the terms of the Plan with respect to vesting, the
Options granted shall vest in whole or in part, in accordance with the schedule
attached hereto as Exhibit A, provided that the Optionee is in the continuous
employ of, or in a service relationship with, the Corporation from the date the
option is granted through the applicable date upon which such Options become
vested. The extent to which the Options are vested as of a particular vesting
date shall be rounded down to the nearest whole share. However, vesting is
rounded up to the nearest whole share on the last vesting date.

(b) Right to Exercise. The Optionee shall have the right to exercise the Options
from and after the date upon which they vest and on or before the Expiration
Date or earlier termination of the Options; provided, that to the extent, if
any, that the aggregate Fair Market Value of the Common Stock subject to the
Options as of the Grant Date, plus the aggregate fair market value (determined
as of the date of grant) of all other



--------------------------------------------------------------------------------

stock with respect to which incentive stock options granted to the Optionee
prior to the Grant Date under all plans of the Corporation and its parent and
subsidiary corporations first become exercisable during any calendar year
exceeds $100,000 (the “Annual Limitation”), then except as otherwise provided in
this Agreement the Options shall be exercisable during that year only to the
extent, if any, that their exercisability does not cause the Annual Limitation
to be exceeded. Any Options that are not exercisable due to the proviso in the
preceding sentence shall be exercisable during the next calendar year, subject
again to the application of that proviso. To the extent not exercised, the
number of shares as to which the Options are exercisable shall accumulate and
remain exercisable, in whole or in part, at any time after becoming exercisable,
but not later than the Expiration Date or other termination of the Options. To
the extent not exercised, the number of shares as to which the Options are
exercisable shall accumulate and remain exercisable, in whole or in part, at any
time after becoming exercisable, but not later than the Expiration Date or other
termination of the Options. In the event of the Optionee’s termination of
employment, the exercisability is governed by Section 4.

(c) Exercise Procedure. Subject to the conditions set forth in this Agreement,
the Options shall be exercised (to the extent then exercisable) by delivery of
written notice of exercise on any business day to the Secretary of the
Corporation in such form as the Committee may require from time to time. Such
notice shall specify the number of shares in respect to which the Options are
being exercised and shall be accompanied by full payment of the Exercise Price
for such shares in accordance with Section 3(e) of this Agreement. The exercise
shall be effective upon receipt by the Secretary of the Corporation of such
written notice accompanied by the required payment. The Options may be exercised
only in multiples of whole shares and may not be exercised at any one time as to
fewer than one hundred shares (or such lesser number of shares as to which the
Options are then exercisable). No fractional shares shall be issued pursuant to
the Options.

(d) Effect. The exercise, in whole or in part, of the Options shall cause a
reduction in the number of shares of Common Stock subject to the remaining
Options equal to the number of shares of Common Stock with respect to which the
Options are exercised.

(e) Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof:

(i) by delivery of cash, certified or cashier’s check, or money order or other
cash equivalent acceptable to Committee in its sole discretion; or

(ii) by a broker-assisted cashless exercise in accordance with Regulation T of
the Board of Governors of the Federal Reserve System and the following
provisions. Subject to such limitations as the Committee may determine, at any
time during which the Common Stock is publicly traded on a national securities
exchange, the Exercise Price shall be deemed to be paid, in whole or in part, if
the Optionee delivers a properly executed exercise notice, together with
irrevocable instructions: (i) to a brokerage firm approved by the Corporation to
deliver promptly to the Corporation the aggregate amount of sale or loan
proceeds to pay the Exercise Price and any withholding tax obligations that may
arise in connection with the exercise; and (ii) to the Corporation to deliver
the certificates for such purchased shares directly to such brokerage firm; or

 

2



--------------------------------------------------------------------------------

(iii) as determined by the Committee or the Board in its discretion at the time
of exercise, by delivering shares of Common Stock (including shares acquired
pursuant to the previous exercise of an option granted under the Plan) equal in
fair market value to the purchase price of the shares to be acquired pursuant to
the Option(s), by withholding some of the shares of Common Stock which are being
purchased upon exercise of an Option. The shares of Common Stock delivered to
pay the purchase price must have either been (x) purchased in open market
transactions or (y) issued by the Corporation pursuant to a plan thereof more
than six months prior to the exercise date of the Option.

(f) Issuance of Shares Upon Exercise. Upon due exercise of the Options, in whole
or in part, in accordance with the terms of this Agreement, the Corporation
shall issue to the Optionee, the brokerage firm specified in the Optionee’s
delivery instructions pursuant to a broker-assisted cashless exercise, or such
other person exercising the Options, as the case may be, the number of shares of
Common Stock so paid for, in the form of fully paid and non-assessable stock and
shall deliver certificates therefore or issue such shares in certificateless
form as soon as practicable thereafter.

(g) Restrictions on Exercise and Upon Shares Issued upon Exercise.
Notwithstanding any other provision of the Agreement, the Options may not be
exercised at any time that the Corporation does not have in effect a
registration statement under the Securities Act of 1933, as amended, relating to
the offer of Common Stock to the Optionee under the Plan, unless the Corporation
agrees to permit such exercise. Upon the issuance of any shares of Common Stock
pursuant to the exercise of the Options, the Optionee will, upon the request of
the Corporation, agree in writing that the Optionee is acquiring such shares for
investment only and not with a view to resale, and that the Optionee will not
sell, pledge or otherwise dispose of such shares so issued unless: (i) the
Corporation is furnished with an opinion of counsel to the effect that
registration of such shares pursuant to the Securities Act of 1933, as amended,
is not required by that Act or by the rules and regulations thereunder; (ii) the
staff of the Securities and Exchange Commission has issued a “no-action” letter
with respect to such disposition; or (iii) such registration or notification as
is, in the opinion of counsel for the Corporation, required for the lawful
disposition of such shares has been filed by the Corporation and has become
effective; provided, however, that the Corporation is not obligated hereby to
file any such registration or notification. The Corporation may place a legend
embodying such restrictions on the certificates evidencing such shares.

4. Termination of Employment or Service.

(a) Exercise Period Following Cessation of Employment or Other Service
Relationship, In General. If the Optionee ceases to be employed by, or in a
service relationship with, the Bank for any reason other than death, Disability,
Retirement, discharge for misconduct or cause or in connection with a Change in
Control, (i) the unvested Options shall terminate immediately upon such
cessation, and (ii) any vested

 

3



--------------------------------------------------------------------------------

Options shall remain exercisable during the six-month period following such
cessation, but in no event beyond the earlier of (i) ten years from the date it
was granted or (ii) if the Optionee is a Ten-Percent Stockholder, the original
expiration date of the Option. Unless sooner terminated, any unexercised vested
Options shall terminate upon the expiration of such six-month period.

(b) Death of Optionee. The Options shall become vested and exercisable in full
on the date the Optionee’s employment terminates because of Optionee’s death. If
the Optionee dies while in the employ of the Corporation or a Subsidiary Company
or terminates employment with the Corporation or a Subsidiary Company as a
result of Disability or Retirement and dies without having fully exercised
his/her Options, the executors, administrators, legatees or distributees of
his/her estate shall have the right, during the one-year period following the
Optionee’s death, to exercise such Options, but in no event after the Expiration
Date.

(c) Disability of Optionee; Retirement. The Options shall become vested and
exercisable in full on the date the Optionee terminates his/her employment with
the Corporation or a Subsidiary Company because of his/her Disability (provided,
however, no such accelerated vesting shall occur if a Recipient remains employed
by at least one member of the Employer Group).

If the Optionee terminates his/her employment with the Corporation or a
Subsidiary Company as a result of Disability or Retirement without having fully
exercised the Options, the Optionee shall have the right, during the three- year
period following such termination due to Disability or Retirement, to exercise
the Options. In no event, however, shall any Options be exercisable beyond the
earlier of (i) ten years from the date it was granted or (ii) if the Optionee is
a Ten-Percent Stockholder, the original expiration date of the Option.

(d) Misconduct; Removal for Cause. Notwithstanding anything to the contrary in
this Agreement, if the Optionee is discharged for cause as set forth in
Section 4.03 of the Plan, any Options not vested on the date of discharge shall
terminate as of the date of discharge unless otherwise determined by the
Committee.

(e) Change in Control. The Options shall become vested and exercisable in full
as of the effective date of a Change in Control. If the Optionee terminates
his/her employment with the Corporation or a Subsidiary Company following a
Change in Control of the Corporation without having fully exercised the Options
the Optionee shall have the right to exercise the Options during the remainder
of the original ten-year term of the Option from the date of grant.

5. Adjustments and Business Combinations.

(a) General. The number of shares to which the Options relate shall be
proportionately adjusted for any increase or decrease in the total number of
outstanding shares of Common Stock issued subsequent to the effective date of
the Plan resulting from a split, subdivision or consolidation of shares or any
other capital adjustment, the payment of a stock dividend, or other increase or
decrease in such shares effected without receipt or payment of consideration by
the Corporation.

 

4



--------------------------------------------------------------------------------

(b) Adjustment for Mergers and Other Corporate Transactions. If, upon a merger,
consolidation, reorganization, liquidation, recapitalization or the like of the
Corporation, the shares of the Corporation’s Common Stock shall be exchanged for
other securities of the Corporation or of another corporation, each Option shall
be converted, subject to the conditions stated herein and in the Plan, into the
right to purchase or acquire such number of shares of Common Stock or amount of
other securities of the Corporation or such other corporation as were
exchangeable for the number of shares of Common Stock of the Corporation which
Optionee would have been entitled to purchase or acquire except for such action,
and appropriate adjustments shall be made to the per share exercise price of
outstanding Options, provided that in each case the number of shares or other
securities subject to the substituted or assumed stock option and the exercise
price thereof shall be determined in a manner that satisfies the requirements of
Treasury Regulation §1.424-1 and the regulations issued under Section 409A of
the Code so that the substituted or assumed option is not deemed to be a
modification of the outstanding Options. Notwithstanding any provision to the
contrary herein, the term of any Option granted hereunder and the property which
Optionee shall receive upon the exercise or termination thereof shall be subject
to and be governed by the provisions regarding the treatment of any such Options
set forth in a definitive agreement with respect to any of the aforementioned
transactions entered into by the Corporation to the extent any such Option
remains outstanding and unexercised upon consummation of the transactions
contemplated by such definitive agreement.

(d) Binding Nature of Adjustments. Adjustments under this Section 5 will be made
by the Committee, whose determination as to what adjustments, if any, will be
made and the extent thereof will be final, binding and conclusive. No fractional
shares will be issued pursuant to the Options on account of any such
adjustments.

6. Non-Guarantee of Employment. Nothing in the Plan or in this Agreement shall
confer on an individual any legal or equitable right against the Corporation or
the Committee, except as expressly provided in the Plan or this Agreement.
Nothing in the Plan or in this Agreement shall: (a) constitute an inducement,
consideration, or a contract for employment or service between an individual and
the Corporation or the Bank; (b) confer any right on an individual to continue
in the service of the Corporation or the Bank; or (c) interfere in any way with
the right of the Corporation or the Bank to terminate such service at any time
with or without cause or notice, or to increase or decrease compensation for
such service.

7. No Rights as Stockholder. The Optionee shall not have any of the rights of a
stockholder with respect to the shares of Common Stock that may be issued upon
the exercise of the Options (including, without limitation, any rights to
receive dividends or noncash distributions with respect to such shares) until
such shares of Common Stock have been issued to him or her upon the due exercise
of the Options. No adjustment shall be made for dividends or distributions or
other rights for which the record date is prior to the date such certificate or
certificates are issued.

 

5



--------------------------------------------------------------------------------

8. Incentive/Nonqualified Nature of the Options. The Options are intended to
qualify as an incentive stock option within the meaning of Section 422A of the
Code to the extent set forth herein, and this Agreement shall be so construed;
provided, however, to the extent that the aggregate Fair Market Value as of the
date of this grant, of the shares into which the Options become exercisable for
the first time by the Optionee during any calendar year exceeds $100,000, the
portion of the Options which are in excess of the $100,000 limitation will be
treated as a nonqualified stock option.

9. Withholding of Taxes.

(a) In General. At the time the Options are exercised in whole or in part, or at
any time thereafter as requested by the Corporation, the Optionee hereby
authorizes withholding from payroll or any other payment of any kind due the
Optionee and otherwise agrees to make adequate provision for foreign, federal,
state and local taxes required by law to be withheld, if any, which arise in
connection with the Options. The Corporation may require the Optionee to make a
cash payment to cover any withholding tax obligation as a condition of exercise
of the Options. If the Optionee does not make such payment when requested, the
Corporation may refuse to issue any stock certificate under the Plan until
arrangements satisfactory to the Committee for such payment have been made.

(b) Means of Payment. The Committee may, in its sole discretion, permit the
Optionee to satisfy, in whole or in part, any withholding tax obligation which
may arise in connection with the Options by any of the following means or by a
combination of such means: (i) tendering a cash payment; (ii) authorizing the
Corporation to deduct any such tax obligations from any payment of any kind
otherwise due to the Optionee; (iii) authorizing the Corporation to withhold
shares of Common Stock otherwise issuable to the Optionee pursuant to the
exercise of the Options; or (iv) delivering to the Corporation unencumbered
shares of Common Stock already owned by the Optionee.

(c) Disposition of Shares. The acceptance of shares of Common Stock upon
exercise of the Options shall constitute an agreement by the Optionee (i) to
notify the Corporation if any of such shares are disposed of by the Optionee
within two years from the Grant Date or within one year from the date the shares
were issued to the Optionee pursuant to the exercise of the Options, and (ii) if
required by law, to remit to the Corporation, at the time of any such
disposition, an amount sufficient to satisfy the Corporation’s withholding tax
obligations with respect to such disposition, whether or not, as to both (i) and
(ii), the Optionee is employed by or has any other relationship with the
Corporation at the time of such disposition.

10. Regulatory Compliance; Forfeiture. Subject to the terms of the Plan, the
grant of Options made hereby are subject to applicable rules, policies and
regulations promulgated by regulatory bodies (“Regulators”) with jurisdiction
over the Corporation and its Subsidiary Companies. In accordance with such
policies and regulations, the Options granted hereby may be required by
Regulators to be exercised or forfeited in the event the Corporation or its
Subsidiary Companies, including the Bank, does not maintain certain capital
levels or as otherwise ordered or directed by the Regulators.

 

6



--------------------------------------------------------------------------------

11. The Corporation’s Rights. The existence of the Options shall not affect in
any way the right or power of the Corporation or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Corporation’s capital structure or its business, or any merger or
consolidation of the Corporation, or any issue of bonds, debentures, preferred
or other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Corporation, or any sale or transfer of all or any part of
the Corporation’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

12. Optionee. Whenever the word “Optionee” is used in any provision of this
Agreement under circumstances where the provision should logically be construed,
as determined by the Committee, to apply to the estate, personal representative
or beneficiary to whom the Options may be transferred by will, by the laws of
descent and distribution, or pursuant to a transfer under Section 8.05 of the
Plan as set forth in Section 13 hereof , the word “Optionee” shall be deemed to
include such person.

13. Transferability of Options. The Options are not transferable other than by
will or the laws of descent and distribution. During the lifetime of the
Optionee, the Options may be exercised only by the Optionee, or, during the
period the Optionee is under a legal disability, by the Optionee’s guardian or
legal representative. Except as provided above, the Options may not be assigned,
transferred, pledged, hypothecated or disposed of in any way (whether by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar process.

14. Notices. All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by certified mail, addressed to the Optionee at the address
contained in the records of the Corporation, or addressed to
                    , care of the Corporation for the attention of its Secretary
at its principal office or, if the receiving party consents in advance,
transmitted and received via telecopy or via such other electronic transmission
mechanism as may be available to the parties.

15. Entire Agreement. This Agreement and the Plan contain the entire agreement
between the parties with respect to the Options granted hereunder. Any oral or
written agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement with respect to the
Options granted hereunder shall be void and ineffective for all purposes.

16. Amendment. This Agreement may not be modified, except as provided in the
Plan or in a written document signed by each of the parties hereto.

17. Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan, which is
incorporated herein by reference. Inconsistencies between this Agreement and the
Plan shall be resolved in accordance with the terms of the Plan. In the event of
any ambiguity in this Agreement or any matters as to which this Agreement is
silent, the Plan shall govern. A copy of the Plan is available upon request to
the Administrator.

 

7



--------------------------------------------------------------------------------

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland, other than the conflict of
laws principles thereof.

19. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer as of the date first above written.

 

  Carroll Bancorp, Inc.   By:  

 

  Print Name:  

 

  Title:  

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and the Plan and agrees to be bound by all of the provisions set forth
in such documents.

 

  OPTIONEE: DATE:                       

 

  Print Name:  

 

 

9



--------------------------------------------------------------------------------

EXERCISE FORM

Carroll Bancorp, Inc.

1321 Liberty Road

Sykesville, MD 21784

Gentlemen:

I hereby exercise, to the extent indicated below, the Options granted to me on
                    , by Carroll Bancorp, Inc. (the “Company”), subject to all
the terms and provisions thereof and of the Carroll Bancorp, Inc. 2011 Stock
Option Plan (the “Plan”), and notify you of my desire to purchase         
incentive shares and          non-qualified shares of Common Stock of the
Corporation at a price of $             per share pursuant to the exercise of
said Options.

 

Payment Amount: $                         Date:                        

 

   Optionee Signature    Received by Carroll Bancorp, Inc. on   

 



--------------------------------------------------------------------------------

Broker Information:

 

Firm Name

 

Contact Person

 

 

Broker Address

 

 

City, State, Zip Code

 

 

 

 

Phone Number

 

 

 

 

Broker Account Number

 

 

Electronic Transfer Number: